Citation Nr: 1746171	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from October 24, 2007, to April 15, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 1983 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim for service connection for a right elbow condition and denied TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2012.  A copy of the hearing transcript is of record.  In November 2013, the Board reopened the claim for service connection for a right elbow condition and remanded it, along with the TDIU claim, for additional development.  Both claims were again remanded in November 2015.


FINDINGS OF FACT

1.  A right elbow condition is not etiologically related to service.

2.  Prior to April 15, 2015, the Veteran's service-connected disabilities prevented him from performing the mental and physical acts of employment.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to April 15, 2015, the criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, a June 2016 VA examination diagnosed lateral and medial epicondylitis.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran indicated in a May 2015 statement that he sought treatment for what he believed to be an overextended right elbow in 1997 or 1998.  The Board presumes he meant to say 1987 or 1988, coincident with his service.  He further stated that he had to tape his elbow thereafter to prevent overextension when bull riding, an activity he engaged in during service.  During a June 2016 VA examination, the Veteran reported that his right elbow began hurting in the mid to late 80's.

However, service treatment records are negative for any complaints, treatment, or diagnoses of a right elbow condition.  Notably, there are records clearly addressing a left elbow condition in August 1983, and the Veteran is currently service-connected for a left elbow condition.  Service treatment records also reflect numerous other orthopedic conditions (a fractured collarbone, right foot trauma, a right thumb injury, and knee pain), as well as other conditions such as upper respiratory infections and sinusitis.  However, these records do not reference a right elbow condition, which strongly suggests that such condition was not present during service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In addition, in a July 2016 statement, the Veteran reported that right elbow pain started shortly after he got out of the Marines, which conflicts somewhat with his earlier statements regarding an in-service injury.  For these reasons, the Board finds that element (2), an in-service incurrence, has not been satisfied.

The Board also notes that there is no competent medical opinion linking the Veteran's current condition to service.  A June 2016 VA examiner stated that such a connection was less likely than not to exist, based on the lack of any military records denoting a right elbow injury or any subsequent issues during service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of epicondylitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, the Board has considered whether service connection is warranted based upon a credible continuity of symptoms dating back to service.  However, service connection through such a continuity is only applicable to those conditions identified as chronic in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Epicondylitis is not among the listed conditions.  Although the Veteran has asserted that he has arthritis (a chronic condition), there is no competent diagnosis of that condition for the right elbow.

In sum, the preponderance of the evidence is against finding that the Veteran has a right elbow condition etiologically related to active service.  The claim is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

II.  TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Board initially notes that the was assigned a temporary 100 percent rating for his right knee from July 23, 2012, through August 31, 2012.

Otherwise, during the period on appeal, the Veteran was service-connected for lumbosacral strain (20 percent), residuals of a fractured clavicle (10 percent), left knee strain with degenerative arthritis (10 percent from December 13, 2007), right knee strain with arthritis and meniscal tear (10 percent from December 13, 2007); left elbow lateral epicondylitis (0 percent), residuals of a right great toe fracture (0 percent); and residuals of a fractured mandible (0 percent).  His combined rating is 30 percent from October 24, 2007, and 40 percent from December 13, 2007.  Therefore, he does not meet the schedular criteria for TDIU.  Nevertheless, TDIU may still be available on an extraschedular basis if the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board may not award TDIU under 38 C.F.R. § 4.16(b) in the first instance; referral to the Director, Compensation and Pension Service, is required first.  In this case, the Director reviewed the claims file and administratively denied entitlement to TDIU in December 2016.  Accordingly, the Board may adjudcicate entitlement.

The central inquiry is determining whether TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19.  The question is whether the Veteran is capable of performing the mental and physical acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a March 2008 VA Form 21-8940, the Veteran reported having a high school level education, as well as attending an auctioneer's school and a real estate inspector course.  He reported working as a construction superintendent from 2000 to 2003, as a real estate inspector from 2005 to 2006, and as an auto glass salesman from 2007.  Social Security Administration (SSA) records from December 2007 also show that he worked as a corrections officer from 1989 to 1995.

Although the Veteran does not meet the schedular criteria for a TDIU, competent medical opinions have indicated that he would nonetheless be unable to pursue gainful employment due to his service-connected conditions.  Specifically, an October 2007 letter from his treating VA pain management specialist stated that the Veteran would not be able to return to secular work now or in the future.  He had chronic back pain despite medication use.  He was no longer able to walk as before, nor could he sit or stand for any length of time.  He was dependent on daily opioid therapy, which was often not allowed in the workplace.

This opinion was echoed by a June 2008 VA examiner, who stated that the Veteran's back problems and associated use of methadone and hydrocodone would prevent him from being gainfully employed.  The Board recognizes that the Veteran's opioid use would present particular problems dealing with the workplace environment in his prior jobs in construction and as a corrections officer.

The Veteran also experiences functional impairment from his other conditions.  VA records from April 2014 show his back and knee pain limited him in sitting, and that he brought a cushion with him to sit on.  Additional records from December 2014 show he was unable to abduct his right arm above the shoulder as a result of his fractured clavicle residuals.  VA and SSA records include various statements from the Veteran regarding his general limitations with sitting, standing, walking, bending, driving, and other activities.

When viewed collectively, the overall weight of the evidence indicates that the Veteran was unable to secure or maintain gainful employment consistent with his educational and occupational background during the period on appeal.  Therefore, the Board finds that  TDIU is warranted.


ORDER

Service connection for a right elbow condition is denied.

TDIU is granted prior to April 15, 2015.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


